Citation Nr: 0719411	
Decision Date: 06/27/07    Archive Date: 07/05/07	

DOCKET NO.  05-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include acute and subacute peripheral neuropathy, claimed 
as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans Appeals (Board) 
on appeal of an October 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

This case was previously before the Board in September 2006, 
at which time it was remanded in order that the veteran might 
be afforded a hearing at the RO before a traveling Veterans 
Law Judge.  That hearing having been conducted, the case is 
now once more before the Board for appellate review.


FINDING OF FACT

Peripheral neuropathy, to include acute and subacute 
peripheral neuropathy, is not shown to have been present in 
service or for many years thereafter, nor is it the result of 
any incident or incidents of the veteran's period of active 
military service, including exposure to Agent Orange.


CONCLUSION OF LAW

Peripheral neuropathy, to include acute and subacute 
peripheral neuropathy, was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§1101, 1110, 
1112, 1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309, 3.159 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions, including those raised at a September 2005 RO 
hearing, and at a January 2007 hearing before the undersigned 
Acting Veterans Law Judge; VA and private medical records; VA 
and private examination report; and other materials detailing 
various aspects of the veteran's exposure to Agent Orange in 
the Republic of Vietnam.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant were 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for 
peripheral neuropathy, to include acute and subacute 
peripheral neuropathy.  In pertinent part, it is contended 
that the veteran's peripheral neuropathy is the result of 
exposure to Agent Orange in the Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served ninety (90) days or more during a 
period of war, and an organic disease of the nervous system, 
such as peripheral neuropathy, becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 
3.309 (2006).

Additionally, where a veteran was exposed to an herbicide 
agent during active duty, certain diseases, including acute 
and subacute peripheral neuropathy, shall be service-
connected, even though there is no record of such disease 
during service, if they have become manifest to a degree of 
10 percent or more at any time after service, except that 
acute and subacute peripheral neuropathy shall become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  See 38 C.F.R. §§3.307, 3.309(a) (2006) (emphasis 
added).  

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
which appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  The term "herbicide agent" means a chemical or 
herbicide used in support of the United States and Allied 
Military Operations in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975.  38 U.S.C.A. §1116 (West 2002); 38 C.F.R. 
§§3.307(a)(6)(ii), 3.309 (2006).

In the present case, a review of the veteran's DD Form 214 
reveals that he served in the Republic of Vietnam.  
Accordingly, his exposure to Agent Orange is conceded.  See 
38 C.F.R. §3.307 (2006).  Service medical records, however, 
are negative for history, complaints or abnormal findings 
indicative of the presence of peripheral neuropathy, 
including acute and subacute peripheral neuropathy.  As of 
the time of a service separation examination in February 
1968, a neurological evaluation was within normal limits, as 
was examination of the veteran's upper and lower extremities.  
Significantly, no pertinent diagnosis was noted.

The earliest clinical indication of the potential presence of 
peripheral neuropathy is revealed by a private neurological 
examination dated in February 2003, more than 39 years 
following the veteran's discharge from service, at which time 
there was noted some sensory loss in both feet involving 
touch, temperature, vibration and proprioception, consistent 
with a peripheral neuropathy.

Significantly, at the time of private 
electromyelographic/nerve conduction studies in April 2003, 
there was no evidence of either neuropathy or myopathy, 
though a small fibroneuropathy could not be excluded.  
Nonetheless, following a VA neurological evaluation in August 
2004, the pertinent diagnosis noted was peripheral neuropathy 
of both lower extremities, the etiology of which was unclear.

The Board observes that, following a private neurological 
examination in August 2005, the examiner was of the 
impression that the veteran suffered from acute-subacute 
peripheral neuropathy, with sensory greater than motor and 
axonal greater than any demyelinating condition.  However, no 
indication was given as to whether the veteran's peripheral 
neuropathy was in any way related to his service in the 
Republic of Vietnam.  Moreover, the occurrence of acute or 
subacute peripheral neuropathy in August 2005 is most 
certainly not within the weeks or months of exposure to an 
herbicide agent required by regulation.  See 38 U.S.C.A. 
§1116 (West 2002); 38 C.F.R. §3.309 (2006).

The Board has taken into consideration the veteran's 
testimony given at the time of an RO hearing in September 
2005, and during the course of a Travel Board hearing before 
the undersigned Acting Veterans Law Judge in January 2007, 
and his various written statements.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

While the veteran is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as it comes to him through his senses.  Layno v. Brown, 6 
Vet. App. at 470.  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Therefore, the Board is unable to reasonably associate the 
veteran's peripheral neuropathy (to include acute and 
subacute peripheral neuropathy) with any incident or 
incidents of his period of active military service, including 
exposure to Agent Orange.  Under the circumstances, and 
absent such a nexus, service connection is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
what evidence he is responsible for providing.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The requirements apply to 
all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In the present case, in correspondence of August 2004 (prior 
to the initial adjudication of the claim) and January 2007 
(Dingess notice), the RO provided noticed to the veteran 
regarding what information and evidence was needed to 
substantiate his claim for service connection, as well as 
what information and evidence should be submitted by him, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of or submit any 
further evidence in his possession pertaining to his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
medical records, VA and private treatment records and 
examination reports, and the transcript of an RO hearing in 
September 2005, as well as a Travel Board hearing in January 
2007.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.   
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.




ORDER

Service connection for peripheral neuropathy, to include 
acute and subacute peripheral neuropathy, claimed as the 
residual of exposure to Agent Orange, is denied.



	                        
____________________________________________
	L. HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


